Per Curiam.
The prosecution appeals an order of the circuit judge suppressing certain evidence gathered after a fire. We affirm.
On the night of August 2, 1981, there was a fire at the Convenient Market. The fire was under control at approximately 3 a.m. Most of the firemen left the scene of the fire at that time, but some remained to preserve the scene.
Investigators returned to the scene at approximately 8 a.m. and gathered evidence until 12:30 p.m.
The trial judge found that:
"The aim of the investigators was clear from approximately 1:00 a.m. on. They were investigating a criminal arson not looking for accidental causes for the fire. No question of any concern to preserve evidence has been presented in this case. However, the guarding of the fire site by the fire fighters left on the scene effectively preserved the evidence for more than the time necessary to secure a search warrant.”
The United States Supreme Court in Michigan v Tyler, 436 US 499, 511-512; 98 S Ct 1942; 56 L Ed 2d 486 (1947), stated:
*23"In summation, we hold that an entry to fight a fire requires no warrant, and that once in the building, officials may remain there for a reasonable time to investigate the cause of the blaze. Thereafter, additional entries to investigate the cause of the fire must be made pursuant to the warrant procedures governing administrative searches. (Citations omitted.) Evidence of arson discovered in the course of such investigations is admissible at trial, but if the investigating officials find probable cause to believe that arson has occurred and require further access to gather evidence for a possible prosecution, they may obtain a warrant only upon a traditional showing of probable cause applicable to searches for evidence of crime.”
We are convinced, as was the trial judge, that the purpose of the-Deputy Fire Marshal’s investigation after 1 a.m. was to find evidence of a crime. The people did not show any "grave emergency” which justified their not obtaining a search warrant. There was no showing that, in the time period between 1 a.m. and 9 a.m., when the investigation began in earnest, they could not have obtained a search warrant.
We are convinced that the trial judge was correct and affirm.